              Case 3:19-mj-71442-MAG Document 19 Filed 03/18/20 Page 1 of 3



 1

 2

 3

 4                             IN THE UNITED STATES DISTRICT COURT
 5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
 6                                   SAN FRANCISCO DIVISION
 7     UNITED STATES OF AMERICA,
 8                    Plaintiff,                   [PROPOSED] STIPULATED ORDER
                                                   CONTINUING HEARING
 9            v.
                                                   Case Nos.:
10     BRENDA ADDISON,                             CR 19-71420 JCS
       ADVENT CARE INC.,                           CR 19-71421 JCS
11     AMITY HOME HEALTH CARE INC.,                CR 19-71422 JCS
       BHUPINDER BHANDARI,                         CR 19-71423 JCS
12     CATHERINE CARIAGA,                          CR 19-71430 JCS
       MERVINA DEGUZMAN,                           CR 19-71431 JCS
13
       SAL DEL ROSARIO,                            CR 19-71432 JCS
14     ANDRE NICHOLAS GAY,                         CR 19-71433 JCS
       MIRAIM HASAN,                               CR 19-71434 JCS
15     KIMBERLY HICKS,                             CR 19-71440 JCS
       YELENA KABANSKAYA,                          CR 19-71441 JCS
16     APRIL MANCUSO,                              CR 19-71442 JCS
       GERLAD MYINT,                               CR 19-71443 JCS
17     TAM NGUYEN,                                 CR 19-71444 JCS
       REBECCA PINA,                               CR 19-71445 JCS
18     JUAN POSADA,                                CR 19-71446 JCS
       CAROLINE PRESCOTT,                          CR 19-71447 JCS
19     KERISIMASI REYNOLDS,                        CR 19-71448 JCS
20     BELINADA ROY,                               CR 19-71449 JCS
       GLENNDA SANTOS,                             CR 19-71450 JCS
21     EWELINA SCZENDZINA,                         CR 19-71451 JCS
       RIDHIMA “AMANDA” SINGH,                     CR 19-71452 JCS
22     VINEETA SINGH,                              CR 19-71453 JCS
       NICOLE SUNO,                                CR 19-71454 JCS
23     HILDA TACORDA,                              CR 19-71455 JCS
       SCOTT TAYLOR,                               CR 19-71456 JCS
24     STELLA TEODORO,                             CR 19-71457 JCS
       TERENCE TIRONA,                             CR 19-71458 JCS
25     HENRY WATSON,                               CR 19-71459 JCS
       ZHENG ZHANG,                                CR 19-71460 JCS
26

27
                      Defendant.
28


     STIP. ORD. CONTINUING HEARING
     ADDISON, CR 19–71420 JCS
              Case 3:19-mj-71442-MAG Document 19 Filed 03/18/20 Page 2 of 3



 1          The above-entitled matter is currently scheduled for preliminary hearing before Chief

 2   Judge Spero on April 3, 2020, at 10:30 a.m. The parties and the government are requesting a

 3   continuance of the matter until the duty magistrate on May 8, 2020. This will provide the

 4   Court, government, and defendants adequate time before the next appearance in the matter

 5   before the district court due to the current coronavirus (COVID-19). The parties agree to waive

 6   time for both the preliminary examination and under the Speedy Trial Act. The government

 7   has no objection to this proposed continuance.

 8          Therefore, for good cause shown the hearing currently scheduled on April 3, 2020 shall

 9   be vacated. The matter shall be continued until May 8, 2020, at 10:30 a.m.

10

11

12

13

14    IT IS SO STIPULATED.

15            March 18, 2020                DAVID L. ANDERSON
              Dated                         United States Attorney
16                                          Northern District of California
17
                                                     /S
18                                         WILL FRENTZEN
                                            Assistant United States Attorney
19

20
             March 18, 2020
21
                                                          /S
22
                                            Counsel for Each Defendants
23

24

25

26

27

28

     STIP. ORD. CONTINUING HEARING
     ADDISON, CR 19–71420 JCS
                                                      2
              Case 3:19-mj-71442-MAG Document 19 Filed 03/18/20 Page 3 of 3



 1                                       [PROPOSED] ORDER

 2          The Court finds that the ends of justice served by granting this continuance outweigh the

 3   best interest of the public and defendant in a speedy trial, and accordingly excludes time under

 4   the Speedy Trial Act until the new date, May 8, 2020, at 10:30 a.m.. The Court finds this

 5   exclusion necessary to permit for continuity of counsel and to allow for the effective

 6   preparation of defense counsel. 18 U.S.C. § 3161(h)(7)(B)(iv).

 7          IT IS SO ORDERED.

 8
           Dated:
 9                                                        HON. JACQUELINE SCOTT CORLEY
10                                                        United States Magistrate Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIP. ORD. CONTINUING HEARING
     ADDISON, CR 19–71420 JCS
                                                     3
